Citation Nr: 9924993	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from July 1965 to February 
1969.  

A rating decision of July 1993 denied service connection for 
PTSD on the basis that stressors were unconfirmed.  The 
veteran did not appeal that decision, and it became final.  
During the pendency of the current appeal, the Department of 
Veterans Affairs (VA), Fort Harrison, Montana, Regional 
Office (RO) verified the veteran's stressors and found that 
new and material evidence was thus submitted to reopen the 
claim.  The RO subsequently reviewed the case on a de novo 
basis.  The Board of Veterans' Appeals (Board) concurs in 
this approach.  See Barnett v. Brown, 8 Vet.App. 1 (1995).  


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has presented medical evidence of a post service 
diagnosis of PTSD, and his claim of stressors has been 
verified.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  By finding the claim to be well grounded, the Board 
means that the veteran has presented a claim which is 
plausible or capable of substantiation when the contentions 
and the evidence of record are viewed in the light most 
favorable to the claim.  

In this case, the evidence of record shows that there had 
been several diagnoses of PTSD in 1992 by several competent 
medical examiners.  However, at that time, the veteran's 
stressors were unconfirmed, and his claim was denied by 
rating decision dated in July 1993.  The veteran sought to 
reopen his claim, and the veteran's stressors were ultimately 
confirmed during the pendency of this appeal.  Nevertheless, 
when the veteran was afforded a VA psychiatric examination in 
September 1997, the examiner did not find PTSD, thereby 
raising a question as to whether the veteran has a current 
disability as a result of PTSD.   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 
64 Fed. Reg. 117 (June 18, 1999).  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Accordingly, the 
veteran's PTSD claim may be considered under DSM-IV or DSM-
III, whichever is more favorable to him.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) cited the three elements 
required by § 3.304(f) to warrant a grant of service 
connection for PTSD: (1) a current, clear medical diagnosis 
of PTSD, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor. Cohen, at 138, see 
also 38 C.F.R. § 3.304 (f) (1998).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
The Court also held in West that a psychiatric examination 
for the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  
Thus, the examinations that contained diagnoses of PTSD in 
1992 were not in conformance with criteria that is required 
for a valid diagnosis of PTSD.  In light of the conflicting 
diagnoses within the record, however, another examination to 
reconcile the differences is appropriate.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); see 
also Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The evidence of record indicates that the veteran receives 
disability benefits from the Social Security Administration 
(SSA), and it is claimed that the entitlement is based on 
PTSD.  Although the record contains the last page of a 
document dated in June 1995 by an SSA administrative law 
judge, the complete decisional document and all of the 
records upon which the decision was based have not yet been 
associated with the claims file.  Since these records may be 
pertinent to the veteran's appeal, a remand to obtain them is 
warranted.  

The veteran testified at his hearing before a member of the 
Board that he received treatment every 2 months with his 
psychiatrist at a VA facility.  Hearing transcript, page 3.  
Subsequent to the hearing, the veteran submitted medical 
notes dated in 1998 and 1999.  It is unclear whether all of 
the pertinent records from the VA have been obtained.  VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  As VA is on notice that additional 
pertinent medical records may exist, the case must also be 
remanded for further development with regard to this matter. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1994.  After securing the necessary 
release, the RO should obtain the 
outstanding records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the above records have been 
obtained, the veteran should be examined 
by a board of two VA psychiatrists to 
determine whether PTSD is present.  The 
RO must specify for the examiners the 
stressor(s) that it has determined are 
established by the record.  The 
examination reports should include a 
detailed account of all pathology found 
to be present.  If a diagnosis of PTSD is 
appropriate, the examiners should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence which was 
relied upon to establish the existence of 
the stressor(s).  The examiner should 
comment explicitly upon whether the 
events claimed by the veteran as a 
stressor or stressors and confirmed by 
the RO are of the quality required to 
produce PTSD, under DSM-III or DSM-IV.  
The examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors and 
current symptoms.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Psychological Inventory are 
to be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
available to the examiners for review in 
conjunction with this examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
in light of the additionally obtained 
evidence.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may affect the outcome of his claim.  38 C.F.R. 
§ 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


